STATE OF VERMONT
                        SUPERIOR COURT - ENVIRONMENTAL DIVISION
                                                         }
In re Northeast Materials Group, LLC                     }           Docket No. 143-10-12 Vtec
                                                         }
                                                         }
N.E. Materials Group Amended Act 250 Permit              }           Docket No. 35-3-13 Vtec

                       Decision on Motion to Coordinate and Scheduling Order

        Appellants Neighbors for Healthy Communities (Appellants) move to coordinate these two
pending appeals. Pursuant to Rule 2(d) of the Vermont Rules for Environmental Court Proceedings
(V.R.E.C.P.), “where different violations or projects involve significant common issues of law or fact,
the [C]ourt may advance, defer, coordinate, or combine proceedings and may make other orders that
will promote expeditious and fair proceedings and avoid unnecessary costs or delay.” This rule gives
the Court a “flexible case management tool,” allowing us to coordinate the conferences and hearings
for multiple appeals concerning the same project. Reporter's Notes, V.R.E.C.P. 2. We grant Appellants’
motion so far as necessary to promote expeditious and fair proceedings and to avoid unnecessary costs
or delay. The Court’s coordinated treatment of these matters is detailed in the following schedule.
        The Parties in these two matters filed a Partial Stipulation Regarding Scheduling Order and
separate, independent motions to supplement the partially stipulated schedule. Based upon these
filings, pursuant to V.R.E.C.P. Rule 2(d) and the Court having duly considered all applicable matters, it
is hereby ORDERED as follows:
                                                 Scheduling Order
   I.   Docket No. 143-10-12 Vtec (the crusher appeal):
        1. This matter shall be trial ready on or before October 31, 2013.
        2. If a party has not already done so, by no later than July 12, 2013, the parties shall provide the
           Court, in writing, with a list of their UNAVAILABLE dates for a single day trial during the
           months of November and December 2013.
        3. On or before July 12, 2013, each party shall disclose to all other parties all information,
           documents, or materials required to be disclosed under Federal Rule of Civil Procedure
           (F.R.C.P.) 26(a)(1)(A)(i) and (ii).
        4. On or before July 31, 2013, each party shall disclose to all other parties all expert witnesses
           and reports or other materials required under F.R.C.P. 26(a)(2).



                                                        1
   5. If, as a result of the disclosures in paragraphs 3 and 4 above or as a result of discovery, a
       party wishes to present rebuttal evidence/witnesses, the party shall disclose such rebuttal
       evidence/witnesses within 15 days after the disclosure or discovery that gave rise to the
       need for rebuttal.
   6. All depositions shall be concluded on or before September 6, 2013. Deposition of a rebuttal
       witness shall be concluded within 15 days of disclosure of such witness.
   7. All dispositive motions, i.e., summary judgment, shall be filed on or before September 20,
       2013. Any responses to such a motion shall be filed 20 days thereafter and replies shall be
       filed within 10 days thereafter. Surreplies shall not be filed without leave of Court.
   8. Twenty days prior to the initial day of trial or earlier, each party must serve and file with the
       Court the name of each witness intended to be called at trial (other than impeachment only
       witnesses) and a list identifying each document or other exhibit to be offered at trial.
II. Docket No. 35-3-13 (the asphalt plant appeal):
   1. This matter shall be trial ready on or before July 1, 2014.
   2. Within 30 days of the Court’s decision on the merits in Docket No. 143-10-12, the parties
       shall provide the Court, in writing, with a list of their UNAVAILABLE dates for a 3 day
       long trial, with a 4th day reserved, during the months of July, August, and September, 2014.
   3. Within 30 days of the Court’s decision in Docket No. 143-10-12, each party shall disclose to
       all other parties all information, documents, or materials required to be disclosed under
       Federal Rule of Civil Procedure (F.R.C.P.) 26(a)(1)(A)(i) and (ii).
   4. Within 30 days of the deadline in the immediately proceeding paragraph, each party shall
       disclose to all other parties all expert witnesses and reports or other materials required
       under F.R.C.P. 26(a)(2).
   5. If, as a result of the disclosures in paragraphs 3 and 4 above or as a result of discovery, a
       party wishes to present rebuttal evidence/witnesses, the party shall disclose such rebuttal
       evidence/witnesses within 15 days after the disclosure or discovery that gave rise to the
       need for rebuttal.
   6. With respect to each witness a party may use at trial under V.R.E. 702, 703, or 705, who is a
       medical doctor or medical care provider, or who is a “covered entity” or other person from
       whom disclosure of medical information is governed by the Health Insurance and Privacy




                                                 2
          Act of 1996 (HIPAA) and/or its Privacy and Security Rule(s), the following shall be
          disclosed and/or provided:
          a. A detailed statement of the witness’s opinions and the facts upon which such opinions
              are based.
          b. If the witness’s opinion relates to the medical condition of any party, copies of all
              treatment records in the witness’s possession, custody, or control, or that have been
              reviewed by the witness.
          c. If the witness’s opinion relates to any opinion respecting any scientific, medical,
              epidemiological, or forensic issues, all documents, writings, materials, studies, or
              treatises the witness has reviewed.
       7. With respect to any party, and with respect to any non-party witness who may be called as a
          witness at trial, if such witness may be offered for any purpose that relates to a medical
          issue or condition, the party who intends to offer such evidence or witness at trial shall
          provide to the other parties HIPAA releases from the party or non-party witness upon
          request by any party.
       8. All depositions shall be concluded on or before April 1, 2014. Deposition of a rebuttal
          witness shall be concluded within 15 days of disclosure of such witness.
       9. All dispositive motions, i.e., summary judgment, shall be filed on or before May 1, 2014.
          Any responses to such a motion shall be filed 20 days thereafter and replies shall be filed
          within 10 days thereafter. Surreplies shall not be filed without leave of Court.
       10. Twenty days prior to the initial day of trial or earlier, each party must serve and file with the
          Court the name of each witness intended to be called at trial (other than impeachment only
          witnesses) and a list identifying each document or other exhibit to be offered at trial.


       If any changes in this schedule become necessary, the parties shall discuss the proposed
changes with each other before presenting them to the Court.




              ______________________________                         _________________
                     Thomas G. Walsh                                        Date
                     Environmental Judge

                                                    3